By the Court, Geo Gr. Barnard, J.
The defendant’s letter is not in itself a guaranty to the plaintiff for the price of the goods sold by him to Valentine Arrent. The defendant’s-undertaking is that, if required, he will indorse for Arrent to an amount not exceeding one' hundred dollars. The plaintiff has never required of the defendant this indorsement; and without this no action can be maintained against this defendant, by him. (McIvor v. Richardson, 1 M. & Selw. 55. Stafford v. Low, 16 John. 67.) The guaranty was conditional. It was to be created if required, and then by indorsement only. The defendant’s protection may have depended upon the form of the security he undertook for Arrent. He could not be made liable in any other form, until after a refusal by him to indorse Arrent’s note.
Judgment affirmed, with costs.
Ingraham, Leonard and Geo, G. Barnard, Justices.]